Citation Nr: 1515778	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for hemorrhoids.

2.  Entitlement to an increased rating greater than 10 percent for residuals, injury left knee.

3.  Entitlement to an increased rating greater than 10 percent prior to September 15, 2011, and greater than 20 percent from September 15, 2011, for lumbosacral degenerative disc disease (previously lumbosacral strain).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The June 2011 rating decision continued the Veteran's 10 percent disability rating for his low back disability and noncompensable rating for his hemorrhoids.  A subsequent October 2012 rating decision granted the Veteran an increased rating of 20 percent for the low back disability, effective September 5, 2011, and an increased rating of 10 percent for hemorrhoids, effective June 1, 2010.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

As to the TDIU issue, the Board notes that in a May 2013 Supplemental Statement of the Case (SSOC) the RO properly found that the issue remained in appellate status despite the grant of a 100 percent disability rating for schizoaffective disorder in an April 2013 rating decision.  As discussed in the May 2013 SSOC, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  As the Veteran is not in receipt of SMC benefits at the housebound rate, the claim for entitlement to TDIU is properly before the Board.

The Veteran was scheduled for a videoconference hearing before a member of the Board in June 2014, but in May 2014 his representative submitted a letter requesting that the scheduled hearing be cancelled.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for erectile dysfunction and a right knee disability, as well as entitlement to SMC based on the need for aid and attendance, have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current disability ratings for his low back, left knee, and hemorrhoids do not accurately reflect the severity of his current condition.  In that regard, the Veteran was last afforded a VA/QTC examination for his low back in September 2010, the left knee in March 2010, and the hemorrhoids in December 2010.  In a June 2014, the Veteran's representative indicated that since the last VA/QTC examinations and subsequent September 2011 private medical evaluation, the Veteran's disabilities had worsened in severity.  As to the low back, the June 2014 statement noted worsening range of motion and incapacitating flare-ups.  As to the left knee, the Veteran reported increased instability.  As to the hemorrhoids, he described worsening demonstrated by visible hemorrhoids that bled often.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997.  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claims must be remanded in order to afford the Veteran a VA examination or examinations to determine the current severity of his low back, left knee, and hemorrhoid disabilities.

With respect to the Veteran's claim for entitlement to TDIU, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  As discussed above, to be relevant in this case any grant of a TDIU must be based on the Veteran's service-connected disabilities other than his schizoaffective disorder (i.e. his low back, left knee, and hemorrhoid disabilities).  As such, the Veteran's TDIU claim is inextricably intertwined with the above claims for increased rating.  The requested VA examination reports also should include a discussion as to the effects that the Veteran's service-connected disabilities individually or combined have on his occupational functioning.

The RO also should take the opportunity to obtain VA treatment records from November 2013 to the present.

Accordingly, the case is REMANDED for the following action:


1.  Obtain all outstanding VA clinical records from November 2013 to the present.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination(s), to include a complete physical examination, in order to determine the current severity of his (a) low back, (b) left knee, and (c) hemorrhoid disabilities.  The complete claims file, including all paper and electronic records, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner(s) is requested to discuss what functional limitations, if any, the Veteran experiences as a result of his service-connected low back, left knee, and hemorrhoid disabilities and what impact, if any, these have on his occupational functioning.  In that regard, the examiner is directed to the Veteran's lay statements and the multiple VA treatment records documenting periods of employment (both full-time and part-time) and unemployment during the appellate time period and after the grant of disability benefits from the Social Security Administration based on his service-connected psychiatric disorder.  See, e.g., November 23, 2009; July 8, 2010; October 6, 2010; November 2, 2010; February 15, 2011; May 20, 2011; August 25, 2011; December 8, 2011; and April 23, 2013 VA treatment records.

3.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







